DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on June 10, 2022, and September 12, 2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Status of Claims
Claims 1, 7, and 14 were modified in an amendment filed on September 12, 2022, in conjunction with a Request for Continued Examination (RCE).
Claims 1-20 are pending and are rejected under 35 U.S.C. §103.
Claims 1, 7, and 14 are objected to due to minor informalities.

Claim Objections
Claims 1, 7, and 14, as amended, are objected to because of the following informalities:
Claim 1, as amended, contains the limitation “monitor a logic block and a memory block included in a subset of the system to detect a fault condition of stuck bits relates to the subset of the system….”  Claims 7 and 14, as amended, each contains a similar limitation.
There appears to be a typographical error and the limitation should read “monitor a logic block and a memory block included in a subset of the system to detect a fault condition of stuck bits related to the subset of the system….”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-13
Claims 1-7 and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Dixon et al. (U.S. Patent Publication No. 2005/0022065) in view of Subramanian et al. (U.S. Patent Publication No. 2005/0022078).

Claim 1
Regarding claim 1, Dixon discloses: 
One or more hardware-based non-transitory memory devices storing computer-readable instructions which, when executed by the one or more processors disposed in a computing device included in a self-healing control system, cause the computing device to: 
monitor a logic block and a memory block included in a subset of the system to detect a fault condition of stuck bits relates to the subset of the system (Dixon: ¶ [0079]-[0082] (detection of single-bit and double-bit (and certain multi-bit) errors in memory; the errors include bits having “soft” errors that go away when good data is written, and “hard” errors that remain stuck)); 
determine the subset of the logic block or the memory block that is impacted by the fault condition (Dixon: ¶ [0082] (if correctable error is detected, the affected section of memory is idled)); and 
swap the subset of the logic block or the memory block for a second logic block or a second memory block, the second logic block or the second memory block being capable of carrying out the functions of the subset of the logic block or the memory block (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s))); 
disable the subset of the logic block or the memory block (Dixon: ¶ [0082] (if correctable error is detected, the affected section of memory is idled until repaired));
automatically repair the subset of the logic block or the memory block (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s); use of original bit mapping for the portion that has not been reallocated, and using the spare-bit-replacement bit mapping for the section of memory that has been reallocated with the spare bit)); and
perform at least one action with respect to the subset of the logic block and the memory block comprising updating a fault log and/or an event log to record each action taken by the self-healing control system (Dixon: ¶ [0082] (log entry made for soft error); ¶ [0085] (logging of errors); ¶ [0125] (logging of repair attempts for errors)).

Further regarding claim 1, Dixon does not explicitly disclose, but Subramanian teaches:
wherein the logic block and the memory block includes at least one of field-programmable logic (FPL), a field-programmable gate array (FPGA), or a system-on-chip device (Subramanian: ¶ [0016]; ¶ [0018]).

Dixon teaches detecting errors in memory chips (such as DRAM) connected to one or more memory controllers (Dixon: ¶ [0070]), but does not define the logic block and memory block as described in the claim.  The memory chip and associated memory controllers taught by Dixon correspond to the “logic block” and “memory block” in the claim.  Subramanian teaches detecting soft and hard memory errors in memory devices (such as various DRAM) associated with components such as hardwired devices, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), or the like (Subramanian: ¶ [0016]; ¶ [0018]; ¶ [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a memory chip, such as taught by Dixon, can be implemented as part of field programmable gate arrays (FPGAs) and similar devices as taught by Subramanian, and that the teachings of Dixon could be utilized in conjunction with a system such as those taught by Subramanian.  One of ordinary skill in the art would be motivated to do so to improve memory performance, reliability (the time between system failures, or the inverse of failure frequency) and availability (the percentage of time the system is up and working) (Dixon: ¶ [0012]).

Claims 2-6
Regarding claim 2, Dixon in view of Subramanian discloses:
The one or more hardware-based non-transitory memory devices of claim 1, wherein performing at least one action causes the computing device to: 
disable the logic block and the memory block (Dixon: ¶ [0082] (if correctable error is detected, the affected section of memory is idled until repaired)); 
repair the logic block and the memory block (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s))); and 
enable the logic block and the memory block (Dixon: ¶ [0082] (data from affected location is read after repair (atomic read-correct-write) completes); ¶ [0094] (use of original bit mapping for the portion that has not been reallocated, and using the spare-bit-replacement bit mapping for the section of memory that has been reallocated with the spare bit.)).

	Regarding claim 3, Dixon in view of Subramanian discloses:
The one or more hardware-based non-transitory memory devices of claim 2, wherein the memory devices are selected from a group consisting of a field-programmable logic, a field-programmable gate array, or a system-on-chip device (Subramanian: ¶ [0016]; ¶ [0018]).

Regarding claim 4, Dixon in view of Subramanian discloses:
The one or more hardware-based non-transitory memory devices of claim 3, wherein the fault condition is selected from a group consisting of a soft error, a stuck bit in a field-programmable logic, a stuck bit in a field-programmable gate array, or a stuck bit in a system-on-chip device (Dixon: ¶ [0082] (detection of soft errors and hard errors); Subramanian: ¶ [0020]).

Regarding claim 5, Dixon in view of Subramanian discloses:
The one or more hardware-based non-transitory memory devices of claim 1, wherein performing at least one action causes the computing device to: 
update a fault log with a first data item associated with the fault condition in the logic block and the memory block (Dixon: ¶ [0082] (log entry made for soft error); ¶ [0085] (logging of errors)).

Regarding claim 6, Dixon in view of Subramanian discloses:
The one or more hardware-based non-transitory memory devices of claim 1, wherein performing at least one action causes the computing device to: update an event log with a second data item associated with the at least one action (Dixon: ¶ [0125] (logging of repair attempts for errors)).

Claims 7 and 10-13
	Claims 7 and 10-13 contain limitations for a method which are similar to the limitations for the memory device in claims 1 and 3-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 8-9 and 14-20
Claims 8-9 and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dixon et al. (U.S. Patent Publication No. 2005/0022065) in view of Subramanian et al. (U.S. Patent Publication No. 2005/0022078) in further view of Ong et al. (U.S. Patent Publication No. 2019/0056719).

Claim 8
Regarding claim 8, Dixon in view of Subramanian does not explicitly disclose, but Ong teaches:
The method of claim 7, further comprising: 
designating the logic block and the memory block as a primary system (Ong: ¶ [0035]); and 
designating the second logic block and the second memory block as a secondary system (Ong: ¶ [0035]).

Dixon in view of Subramanian does not explicitly teach designation of primary and secondary systems as described in the claim.  Ong teaches a system comprising a group of controllers (controller farm) which implement a control strategy using function blocks operating in conjunction with each other (Ong: ¶ [0019]).  Ong further teaches the use of redundancy modules which can stay in sync with the controller executing the control module, so that the controller executing the redundancy module is available to take over and execute the control module if the controller currently executing the control module fails (Ong: ¶ [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Ong in conjunction with a system such as that taught by Dixon in view of Subramanian.  One of ordinary skill in the art would be motivated to do so to assign potential swappable memory based on load, bandwidth, and availability (Ong: ¶ [0009]).

Claim 9
Regarding claim 9, Dixon in view of Subramanian and Ong discloses:
The method of claim 8, wherein the step of performing at least one action on the logic block and the memory block further comprises maintaining the secondary system as the primary system after the subset of the logic block or the memory block is repaired (Ong: ¶ [0035]).

Claim 14
Regarding claim 14, Dixon discloses:
A self-healing control system device comprising: at least one processing device configured to: 
monitor a logic block and a memory block included in a subset of the system to detect a fault condition of stuck bits relates to the subset of the system (Dixon: ¶ [0079]-[0082] (detection of single-bit and double-bit (and certain multi-bit) errors in memory; the errors include bits having “soft” errors that go away when good data is written, and “hard” errors that remain stuck)); 
determine the subset of the logic block or the memory block that is impacted by the fault condition (Dixon: ¶ [0082] (if correctable error is detected, the affected section of memory is idled)); and 
swap the subset of the logic block or the memory block for a highly integrated virtual environment (HIVE), the HIVE being capable of carrying out the functions of the subset of the logic block or the memory block (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s))); 
disable the subset of the logic block or the memory block (Dixon: ¶ [0082] (if correctable error is detected, the affected section of memory is idled until repaired)); and 
automatically repair the subset of the logic block or the memory block (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s); use of original bit mapping for the portion that has not been reallocated, and using the spare-bit-replacement bit mapping for the section of memory that has been reallocated with the spare bit)); and
perform at least one action with respect to the subset of the logic block or the memory block comprising updating a fault log and/or an event log to record each action taken by the self-healing control system (Dixon: ¶ [0082] (log entry made for soft error); ¶ [0085] (logging of errors); ¶ [0125] (logging of repair attempts for errors)).

Further regarding claim 14, Dixon does not explicitly disclose, but Subramanian teaches:
wherein the logic block and the memory block includes at least one of field-programmable logic (FPL), a field-programmable gate array (FPGA), or a system-on-chip device (Subramanian: ¶ [0016]; ¶ [0018]).

Dixon teaches detecting errors in memory chips (such as DRAM) connected to one or more memory controllers (Dixon: ¶ [0070]), but does not define the logic block and memory block as described in the claim.  The memory chip and associated memory controllers taught by Dixon correspond to the “logic block” and “memory block” in the claim.  Subramanian teaches detecting soft and hard memory errors in memory devices (such as various DRAM) associated with components such as hardwired devices, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), or the like (Subramanian: ¶ [0016]; ¶ [0018]; ¶ [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a memory chip, such as taught by Dixon, can be implemented as part of field programmable gate arrays (FPGAs) and similar devices as taught by Subramanian, and that the teachings of Dixon could be utilized in conjunction with a system such as those taught by Subramanian.  One of ordinary skill in the art would be motivated to do so to improve memory performance, reliability (the time between system failures, or the inverse of failure frequency) and availability (the percentage of time the system is up and working) (Dixon: ¶ [0012]).

Further regarding claim 14, Dixon in view of Subramanian does not explicitly disclose, but Ong teaches:
swap the subset of the logic block or the memory block for a highly integrated virtual environment (HIVE), the HIVE being capable of carrying out the functions of the subset of the logic block or the memory block (Ong: ¶ [0019]).

Dixon in view of Subramanian does not explicitly teach use of a HIVE environment as described in the claim.  Ong teaches a system comprising a group of controllers (controller farm) which implement a control strategy using function blocks operating in conjunction with each other (Ong: ¶ [0019]).  The controller farm corresponds to the HIVE environment in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Dixon in view of Subramanian in conjunction with a system such as that taught by Ong.  One of ordinary skill in the art would be motivated to do so to improve memory performance, reliability (the time between system failures, or the inverse of failure frequency) and availability (the percentage of time the system is up and working) (Dixon: ¶ [0012]).

Claims 15-20
Regarding claim 15, Dixon in view of Subramanian and Ong discloses:
The device of claim 14, wherein the at least one action includes automatically repairing the subset of the logic block or the memory block (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s); use of original bit mapping for the portion that has not been reallocated, and using the spare-bit-replacement bit mapping for the section of memory that has been reallocated with the spare bit)).

	Regarding claim 16, Dixon in view of Subramanian and Ong discloses:
The device of claim 14, wherein the logic block and the memory block are incorporated into one or more devices selected from a group consisting of a field-programmable logic, a field-programmable gate array, or a system-on-chip device (Subramanian: ¶ [0016]; ¶ [0018]).

Regarding claim 17, Dixon in view of Subramanian and Ong discloses:
The device of claim 16, wherein the fault condition is selected from a group consisting of a soft error, a stuck bit in a field-programmable logic, a field-programmable gate array, or a system-on-chip device (Dixon: ¶ [0082] (detection of soft errors and hard errors); Subramanian: ¶ [0020]).

Regarding claim 18, Dixon in view of Subramanian and Ong discloses:
The device of claim 14, further comprising a fault log with a first data item associated with the fault condition in the logic block and the memory block (Dixon: ¶ [0082] (log entry made for soft error); ¶ [0085] (logging of errors)).

Regarding claim 19, Dixon in view of Subramanian and Ong discloses:
The device of claim 14, further comprising an event log with a second data item associated with the at least one action (Dixon: ¶ [0125] (logging of repair attempts for errors)).

Regarding claim 20, Dixon in view of Subramanian and Ong discloses:
The device of claim 14, wherein the repaired subset of the logic block or the memory block is incorporated into the HIVE (Dixon: ¶ [0093]-[0094] (bits may be swapped to correct the detected failed bit(s); use of original bit mapping for the portion that has not been reallocated, and using the spare-bit-replacement bit mapping for the section of memory that has been reallocated with the spare bit; It would be obvious to one of ordinary skill in the art that the remapping to include the swapped bits would necessarily be incorporated into the HIVE in order to maintain existing functionality.)).


Response to Arguments
Applicant’s arguments filed on September 12, 2022, with respect to the rejection(s) of the independent claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.
Applicant asserts that “Dixon merely talks about if correctable error is detected to insert into the queue of pending memory operation, a command performs read correct operation wherein the affected section of memory is idled” and argues that “Dixon merely describes the ECC circuitry detecting single and double-bit or certain multi-bit errors. Dixon in its entirety describes an error is detected by ECC checking circuit and identifying the location having the error. However, the applied reference Dixon nowhere teach or suggest detecting a fault condition of stuck bits relates to the subset of the system.”  Applicant further argues that “none of the applied reference teach or suggest the newly presented features such as updating a fault log and/or an event log to record each action taken by the self-healing control system.”
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Regarding Applicant’s argument that Dixon does not teach a a fault condition of stuck bits related to the subsystem, the Examiner respectfully disagrees.  Dixon teaches monitoring for an error in a memory.  A memory is generally implemented in hardware using some form of memory circuitry and associated control logic, corresponding to a “memory block” and a “logic block” in the claims, and is commonly included as part of a larger system.  The determination of a location in memory where an error is detected, such as taught by Dixon, corresponds to the determination of a subset of the logic block or the memory block that is impacted by the fault condition in the claims.  Dixon further teaches detecting bit errors, including bits having “soft” errors that go away when good data is written, and “hard” errors that remain stuck (see Dixon: ¶ [0082]).  The detection of “hard” errors corresponds to detection of a stuck bit in the claim.
Dixon further teaches that if a correctable error is detected, the affected section of memory is idled until repaired and bits may be swapped to correct the detected failed bit(s), using the original bit mapping for the portion that has not been reallocated, and using the spare-bit-replacement bit mapping for the section of memory that has been reallocated with the spare bit (see Dixon: ¶ [0082]; ¶ [0093]-[0094]).  The idling of the affected section of memory and swapping of the bit memory mapping corresponds to the limitations for swapping the subset of the logic block or the memory block for a second logic block or a second memory block and disabling the subset of the logic block or the memory block.
Regarding Applicant’s argument that none of the references teaches the newly presented features such as updating a fault log and/or an event log to record each action taken by the self-healing control system, the Examiner respectfully disagrees.  Dixon teaches logging of errors and repair attempts for errors (Dixon: ¶ [0082]; ¶ [0085]; ¶ [0125]).  The Examiner notes that similar limitations pertaining to logging were previously addressed in the rejections of dependent claims 5-6, 12-13, and 18-19.
In the Remarks, Applicant also refers to several paragraphs in the Specification pertaining to the problem being solved and how the claimed invention resolves the problem.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Accordingly, it is maintained that the cited references teach the amended claims, and claims 1-20, as amended, remain rejected under 35 U.S.C. §103 as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113